SORRELS l UDASHlEN |ANTON ROBERT N- UDASHEN, P-C

BOARD CERTlFlED-CRIMlNAL LAW and CRlMINAL APPELLATE LAW

TExAs BOARD or Li-:G P
Attomeys and Counselors at Law _ AL S ECIALIZ£BN

rnu@sualaw.com

2311 Cedar Springs Rd.
Suite 250

Dallas, TX 75201
214.468.8100

fax 214.468.8104
www.sualaw.com

October 2, 2015

l\/ls. Paigc Light

Assistant Court Administrator
54th District Court

501 Washington Avenue
Sui_te 305

Waco, Texas 76701

RE: Ex Parte Keith Allen Jones
No. 2011-1299-C2A

Dear l\/Is. Light:

l arn enclosing a motion for Judge .lohnson to Sign and forward to the Court of Criminal
Appeals asking vt`or an extension of time to resolve the issues in Keith Jones’s writ application l
tried to do this myself but could not because the Court of Criminal Appeals wants the extension
request to come from the Judge instead of me. lt is necessary to extend the time so that we can have
the evidentiary hearing that is set in November.

Thank you for your assistance with this matter.

Yours very truly,

,/ .v"-
. `,,
,.

__/

Robert N. Udashen, P.C.

RNU:ps
E' 1 ..
nc osuic v CO RECE|VED IN
CC: Mr. S_terling Harmon URT OF CR|M|NAL APPEALS
Assistant District Attorney ` []C]' 12 2015

l dwme@sea.elevi<

 

 

exam

A7’ 5 REcEl\/Et) lN
0 'D ' 1 Al: APPEALS
al WW»P%/ coan 0_F sam N
IN THE CoURT oF CRIMINAL APPEALS UCT 12 2915
FoR THE sTATE oF TExAs
AUSTIN, TExAs _ Ab@g AC@SU'C¢§Q
Ex PARTE §
§
§ wRIT No. WR-ss, 922-01
` §
KEITH ALLEN JoNEs §

MOTION TO EXTEND TIME
FRAME FOR RESOLUTION OF CLAIMS
RAISED IN 11.07 APPLICATION

 

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

COMES NOW THE HONORABLE MATT JOHNSON, Judge presiding, 54th
District Court of McLennan County, Texas, and files this Motion to Extend Time Frame
for Resolution of Claims Raised in 11.07 Application and would show this Court the
following:

I.

Applicant filed his applications for a writ of habeas corpus on March 23, 2015.
The State filed its answer to the applications on April 7, 2015. On April 22, 2015, the
district court timely designated the issues for resolution in Applicant’s writ applications
Pursuant to Texas Rule Appellate Procedure 73.5, this Court has 180 days from the date
the State received the applications to resolve any issues the court timely designated for
resolution

II.

The issues designated for resolution by the district court have not yet been

Motion to Extend Time Frame for Resolution of Claims Raised in 11.07 Application - Page 1

resolved. An evidentiary hearing is scheduled on those issues for November 13, 2015. A
hearing could not be scheduled sooner than that date because of various conflicts with the
district court’s schedule, the schedules of the parties’ attorneys, and the schedules of
Applicant’s trial attorneys, whose testimony is needed at the evidentiary hearing.

III.

The district court respectfully asks that this Court extend the time frame for the
district court to resolve the issues in Applicant’s writ applications to a date 45 days after
the evidentiary hearing. This will give the district court time to enter findings of fact and
conclusions-of law after the hearing

IV.
Both parties are unopposed to this motion.
FOR THE ABOVE REASONS, the Honorable Matt Johnson, Judge presiding,

respectfully asks that this motion be granted

Respectfully submitted,

The Honbrable Matt J h son
Judge presiding

54th District Court of c ennan County, Texas

Motion to Extend Time Frame for Resolution of Claims Raised in 11.07 Application - Page 2

    

\

soRREleUDAsHEN ANToN t ' ROBERTN'UDASHEN,P'C~

BOARD CERTIFIED-`CR.IMINAL LAW and CRIMINAL APPELLATE LAW

naxAs BOARD oF
'Attorneys and Counselors at Law » ~‘ LEGAL spEclALlZA-I£N

rnu@sualaw.com

2311 Cedar Springs R_d.
Suite 250

Dallas, TX 75201
214.468.8100

fax 214.468.8104
WWW.sualaw.com

october 2, 42015

‘ Ms. Paige Lighr
Assistant Court Administrator
54th District Court k
501 Washington Avenue
Sui_te 305
Waco, Texas 76701

RE: Ex Parte Keith Allen Jones
No. 2011-1299-C2A

Dear Ms. “Light:
l am enclosing a'motion for Judge Johnson to sign and forward to the Court of Criminal
Appeals asking for an extension of time to resolve the issues in Keith Jones’s writ application l
» tried to do this myself but could not because the Court of Criminal-Appeals wants the extension
request to come from the Judge instead of me. lt is necessary to extend the time so that we can have
the evidentiary hearing that is set in November. '

Thank you for your assistance with this matter.

' Yours very truly,

l Robert N. Udashen, P.C. f
RNU:ps
Enclosure

' cc: 4 Mr. Sterling Harmon
Assistant District Attorney»

IN THE COURT oF CRIMINAL APPEALS
F.oR THE sTATE _oF TEXAS "
__ AUsTIN, TExAs,
Ex PARTE

WRIT NO. WR-83, 922-01

CoJCmCo'->OODCO'J

KEITH ALLEN JoNEs
1 MoTIoN To EXTEND TIME

l FRAME FOR RESOLUTION OF CLAIMS _
RAISED IN 11.07 APPLICATION ’

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

COMES NOW THE HONORABLE' MATT JOHNSON, Judg'e presiding, 54th
District Court of McLennan County, Texas, and files_this Motion to Extend Time Frame
for Resolution of Claims Raised in 11.07 Application and wouldshow this Court the
following:

l.

Applicant filed his applications for a writ of habeas corpus on March 23, 2015 .
The State filed its answer to the applications on April 7, 2015'. On April 22,2015, the
' b district court timely designated the issues for resolution in Applicant’s writ applications
Pursuant to Texas Rule Appellate Procedure 73.5, this Court has 180 days from the date
the State received the applications to resolve any issues th'e court timely designated for
resolution

ll.

_The issues designated for resolution by the district court have not yet been

Motion.to Extend Time _Frame for Resolution of Claims Raised in 11.07 Application - Page 1

vresolved. An evidentiary hearing is scheduled on those issues for November 13, 2015 . A
hearing could not be scheduled sooner than that date because of various conflicts with the
district co_urt’s schedule, the schedules of the parties’ attorneys, and the schedules of
Applicant’s trial attorneys, whose testimony is needed at-the evidentiary'hearing.
lll.
The district court respectfully asks that this Court extendthe time frame for the
g l .
district court to r|esolve the issues in Applicant’s writ applications to a date 45 days after
the evidentiary hearing This will give the district court time to enter findings of fact and
conclusions -of la;w_ after the hearing
IV.
Both parties are unopposed to this motion
FOR"THE ABOVE REASONS, the Honorable Matt Johnson, Judge presiding,

respectfully asks that this motion be granted

Respectfully submitted,

dltlll<

The _Hon`orable Matt J ‘ son
Judge presiding '

54th District Court of c ennan County, Texas

 

Motion to Extend Time Frame for Resolution of Claims Raised in 11.07 Application - Page 2

 

soRRE__LSlUDAsHEN|ANToN .1 ~_ ROBERTN UDAS’HEN P c.

BoARD csRnFiED_cRiMiNAL LAW and cRiMiNAL APPF.LLATE LAW
4 rExAs isoAizt) 0
Attom_eys and Counselors at Law . F LEGAL SPECIAUZATION

rnu@sualaw.com
2311 Cedar Springs Rd._
, Suite 250
Dallas, TX 75201',
214.468.8100
fax 214.468.8104
www.sualaw.corn

October 2, 2015

RECEWED 11\1
COURT CFCR!?.’HNAL APFEALS
Ms. Paige Light n

Assistant Cour_t Administrator . . GCT l 2 2915
54th District Court _ _ v ..

501 Washington Avenue ` . _ AB@: ACQS?U§C§@¥!<
Sui_te 305 v ` '

`Waco, Texas 76701

RE: Ex Parte Keith Allen Jones
No. 2011-1299-C2A ._

Dear Ms. Light:

l am enclosing a motion for 'Judge Johnson to sign and forward to the Court of Criminal
Appeals asking for an extension of time to resolve the issues in Keith Jones’s writ application l
tried to do this myself but could not because the Court of Criminal Appeals wants the extension

’ iequest to come from the Judge instead of me lt is necessary to extend the time so that we can have
the evidentiary hearing that is set in November.

Thank you for your assistance with this matter.

Yours very truly, n

iam/net

RobertN. Udashen, P. C.
RNU:ps
Enclosure

cc: \ Mr. Sterling&H_armon
Assistant District Attorney

` - KEITH ALLEN JoNEs

IN THE COURT oF CRIMINAL A`PPEALS _
FoR THE sTATE oF TEx_AS
AUsTIN, TEXAS
Ex PARTE

WRIT'NO. WR-83, 922-01

w$cmomooo